Title: From John Adams to United States House of Representatives, 29 November 1797
From: Adams, John
To: United States House of Representatives


				
					Gentlemen of the House of Representatives:
					United States, November 29, 1797.
				
				I receive this address from the House of Representatives of the United States with peculiar pleasure.Your approbation of the meeting of Congress in this city, and of those other measures of the Executive authority of Government, communicated in my address to both Houses at the opening of the session, afford me great satisfaction; as the strongest desire of my heart is to give satisfaction to the People and their representatives by a faithful discharge of my duty.The confidence you express in the sincerity of my endeavors, and in the unanimity of the People, does me much honor, and gives me great joy.I rejoice in that harmony which appears in the sentiments of all the branches of the Government, on the importance of our commerce, and our obligations to defend it, as well as in all the other subjects recommended to your consideration; and sincerely congratulate you, and our fellow-citizens at large, on this appearance, so auspicious to the honor, interest, and happiness, of the nation.
				
					John Adams.
				
				
			